 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDKurt A.Perschke,a sole proprietorship d/b/a Persch-ke Hay&Grain and-Local 298,International Broth-erhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America.Case 25-CA-6647January 9, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS JENKINSAND PENELLOOn April 30, 1975, Administrative Law Judge IvarH. Peterson issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and the General Counsel filedcross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record andthe attached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order as modifiedbelow.1.We find merit in Respondent's exceptions totheAdministrative Law Judge's finding that EmilPerschkeexercisedsupervisoryauthorityoverRespondent's truckdrivers and acted as an agent ofthe Respondent. The uncontradicted evidence in therecord shows that Emil Perschke was not onRespondent's payroll and therefore he was not at anytime materialherein employed by Respondent in anycapacity. Furthermore, the record contains no evi-dence that Emil Perschke was authorized to act asRespondent's agent.The fact that Emil is the fatherof Kurt Perschke, Respondent's owner, and leased afarm to Respondent for its business and the furtherfact that Emil Perschke may have made remarks ofan allegedly threatening nature upon learning of theunion activity of Respondent's employeesis insuffi-cient to warrant a finding that he was an agent ofRespondent. Accordingly, we shall dismiss that por-tion of the complaint whichallegesthat Respondentviolated Section 8(a)(1) of the -Act based on com-mentsmade by Emil Perschke.2.We find merit in the General Counsel's excep-tions to the Administrative Law Judge's failure tofind and to remedy Respondent's other violations ofSection 8(a)(1) as alleged in the complaint. Thus, therecord shows and we find that Respondent, throughKurt Perschke, its principal officer, told employeeshe wouldsell hisbusinessif a unionorganized theemployees, that he would lay off the employees be-cause they had signed cards for the Union, and thathe would not permit the employees to drive histrucks.We find that thesestatementswere threats inviolation of Section 8(a)(1) of the Act.3.We adopt the Administrative Law Judge's find-ingsthatRespondent, by announcing that it wasgoing to go on an "owner-operator" basis to trans-port its product, and by laying off all of its truckdri-vers because they had signed union cards, violatedSection 8(a)(3) and (1) of the Act.Respondent is engaged primarily in the purchase,sale, and distribution of hay and grain in La Porte,Indiana. Up to and including the time of the eventsherein, Respondent owned 11 trucks titled in its ownname, leased 2 others from James Craft, one of itsoffice employees, and leased 2 tractors from twootherpersons.On October 20, 1974,' 8 2 ofRespondent's 11 truckdrivers met with a union 9 rep-resentative and signed authorization cards for theUnion. On October 25, the Union filed a petition foran election, notified Respondent of its majority sta-tus, and demanded that Respondent recognize andbargain with the Union. Between October 25 and 29,Respondent's owner Kurt Perschke informed thedrivers that they were laid off and that the only wayinwhich anyone would work for him was to go"owner-operator" because he was changing to an"owner-operator" type of operation. On October 26and 28, Respondent advertised in the La Porte Her-ald newspaper offering trucks for sale. On October28,Kurt Perschke told Alden Reed, a truckdriver,that he was laid off because "we've got a little uniontrouble." Reed also inquired of Respondent why em-ployees Charles Hayter and Hahn were still driving,towhich Respondent replied, "they hadn'tsignedunion cards." Reed also discussed the matter of buy-ing or leasinga truck and Respondent told him thatperhaps something could be worked out but that Re-spondent wished to wait a few days because he"wanted to make the bastards sweat." Reed alsoheard Respondenttell someoneduring a telephoneconversation, that he could not haul because he had"union trouble." After November 4, the only formeremployees whoseserviceswere utilized by Respon-dent were Charles Hayter and Leigh Roy Hahn. AlsoafterNovember 4, Respondent utilized theservicesof eight other persons not formerly on tthe payrolland as far as the record shows they too were not1All dates are 1974.2On October 21, another employee, Kenneth Naragon, executed a similarapplication for membership. Also on that date employee Leigh Roy Hahntold Emil Perschke,father of Kurt Perschke, that the employees had attend-ed a union meeting3 Local 298, International Brotherhood of Teamsters,Chauffeurs, Ware-housemen and Helpersof America.222 NLRB No. 11 PERSCHKE HAY & GRAINmembers of the Union.The Administrative Law Judge implicitly rejectedRespondent's entire economic defense including itsassertion that it had made its decision to go on an"owner-operator" basis earlier in February, and onlyimplemented that decision on October 21, and that ithad no duty to bargain about the effects of that deci-sion.4The Administrative Law Judge found thatthere "is evidence . . . casting some doubt upon thelegitimacy of Respondent's purchase or lease ar-rangements with the drivers." We also find that thetiming of the employees' union activity and theRespondent's announced change to an "owner-oper-ator" type of operation is clear evidence of unlawfulmotivation. This sudden change in Respondent's op-eration came about despite its prior assertions to em-ployees that it was dissatisfied with the "owner-oper-ator" method in the past, assertions which were madejust a short time before the advent of the Union.We find, upon the entire record, that Respondenteffectively still owns the trucks and effectively is stillthe employer of the truckdrivers who were drivingthem at the time of the hearing. We further find thatRespondent's alleged economic difficultiesweremerely a pretext and that it was the employees' unionactivity which triggered Respondent into changing itsoperation and discharging its truckdrivers, and refus-ing to bargain with their lawfully designated bargain-ing agent.We agree, therefore, with the Administrative LawJudge that Respondent violated Section 8(a)(3) of theAct'by discharging its truckdrivers for engaging inunion activity. Accordingly, we shall order Respon-dent to offer reinstatement to its truckdrivers.We shall also order Respondent to recognize andbargain with the Union as of October 25, the date onwhich the Respondent embarked on its clear courseof unlawful conduct 5 by commencing to lay off theemployees. As of October 20, the Union had validauthorization cards signed by 8 of Respondent's 11employees in the appropriate unit. On October 25,theUnion made a lawful demand for recognitionupon Respondent which Respondent failed to ac-knowledge. Instead, its response thereto was to dis-charge all its employees. We find therefore that thisconduct has made the holding of a fair election im-possible and that a bargaining order is required tobest protect the rights of the employees and effectu-ate the purposes of the Act.4 We agree with the Adrmmstrative Law Judge's implicit conclusion thatthe principle ofFibreboard Paper Products v NL.R.B,379 U.S. 203 (1964),is applicable to the situation herein.5 Trading Port, Inc.,219 NLRB No. 76(1975)CONCLUSIONS OF LAW611.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of the Act and has been as of October 20,and now is, the exclusive collective-bargaining repre-sentative of Respondent's truckdrivers in the follow-ing appropriate unit:All over-the-road truckdrivers employed by theEmployer at its premises in La Porte, Indiana,excluding all other employees, guards, profes-sional employees, technical employees, and su-pervisors as defined in the Act.3.By telling its employees that if they ever becameinvolved with a union Respondent would sell ev-erything, that they would not be permitted to driveRespondent's trucks because they had signed cardsfor the Union, that they had been laid off becausethey had joined and assisted the Union and hadsought to bargain collectively through representa-tives of their own choosing, Respondent has violatedSection 8(a)(1) of the Act.4.By laying off and discharging its over-the-roadtruckdrivers because of their union activity Respon-dent has violated Section 8(a)(3) and (1) of the Act.5.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.6.Emil Perschke is not and was not at any timematerial herein an employee or agent of Respondent.Respondent did not violate Section 8(a)(1) by anystatement uttered by him.THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) and (3) of the Act, we shallorder thatitceaseand desist therefrom, and takecertain` affirmative action designed to effectuate thepolicies of the Act.We have found that the Respondent changed itsoperations and terminated its employees in retalia-tion to its employees' union activities, in order to dis-courage such activities. This constitutes a clear viola-tionof Section 8(a)(3) of the Act. In order tomeaningfully remedy this wrong, and to effectuatethe policies of the Act, we shall order the Respondentto offer to all its employees thus discriminatorily ter-minated reinstatement to their former or substantial-ly equivalent positions, without prejudice to their se-niority or other rights and privileges.We shall alsoorder that Respondent make them whole for any loss 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDof earnings or other benefits suffered because of itsdiscrimination against them. Backpay shall be basedupon the earnings which they normally would havereceived from the date of their discharge to the dateof Respondent's offer .of reinstatement, less any netinterim earnings, and shall be computed on a quar-terly basis in the manner set forth in F.W.Wool-worthCompany,90NLRB 289 (1950), - andIsisPlumbing & Heating Co.,138 NLRB 716 (1962).We have also found that Respondent's conductwas motivated by- a desire to avoid dealing with thelawfully designated bargaining agent of a majority ofits truckdrivers. An examination of the Respondent'sconduct indicates clearly that it was intended to, anddid in fact, dissipate the Union's overwhelming ma-jority status among the Respondent's employees.Accordingly, we find that Respondent's unlawfulconduct undermined the Union's majority status andprevented the holding of a fair election. Since theUnion's lawful demand for recognition was made onOctober 25, and as the Respondent immediately en-gaged in its serious unfair labor practices, our bar-gaining order shall be effective as of October 25,1974.Trading Port, Inc., supra.Although we have found that Respondent's al-leged sale of its trucks did not effectively divest it ofcontrol over them and their purchaser-drivers, werecognize that there might be obstacles to the extin-guishing, of such rights-the purchaser-drivers mayhave under laws not under our jurisdiction. Resolu-tion of the effects of such contingencies not beingpossible on the present record, we leave it to thecompliance stage of this proceeding.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law' Judge as modifiedbelow and hereby orders that Respondent, Kurt A.Perschke, a^ sole proprietorship d/b/a Perschke,Hay& Grain, La Porte, Indiana, its officers, agents,-suc-cessors, and assigns, shall take the action set forth inthe said recommended Order, as so modified.1.Substitute the following for paragraph -1."1.Cease and desist from:-"(a)Unlawfully discharging or otherwise discrimi-nating against any employee."(b) Telling its employees that if they ever becomeinvolved with the Union Respondent will sell itsbusiness, and telling the employees that they will notbe permitted to drive Respondent's trucks becausethey signed cards for the Union, and that the em-ployees were or will be laid off because they join orassist the Union."(c) In any other manner interfering with, re-straining, or coercing employees in the .exercise oftheir rights to self-organization, to-form labor organi-zations, to join or assist the above-named Union, orany other labor organizations, to bargain collectivelythrough representatives of their own choosing, and toengage in other concerted activities for the, purposeof collective bargaining or other mutual aid or pro-tection, and to refrain from any and all such activi-ties, except to the extent that such right may be af-fected -by an agreement requiring membership in alabor organization as a condition of employment, asauthorized in Section 8(a)(3) of the Act, as amend-ed."2. Insert "or other benefits" after "earnings" inparagraph 2(b) of the recommended Order.3.Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT tell our employees that we willsell the business if they join or assist a union, orthat they will not be permitted to drive ourtrucks and will be laid off or discharged if theyjoin or assist the Union to obtain a collective-bargaining representative.WE WILL NOT discharge or otherwise discrimi-nate against any employee for joining or assist-ing a labor-organization or engaging in other ac-tivity- protected by the Act.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of any right guaranteed under Section 7 ofthe Act, including the right to refrain from en-gaging in any or all of the activities guaranteedthereunder, except to the extent that such rightmay be affected by an agreement requiringmembership-in a labor organization as a condi-tion of employment, as authorized in Section8(a)(3) of the Act.WE WILL offer immediate reinstatement to hisformer job or, if that job no longer exists, to asubstantiallyequivalentposition,andmakewhole each of the following employees for anyloss of earnings or other benefits he may havesuffered by reason of our discrimination againsthim:Kenneth NaragonRonald Gerald PERSCHKE HAY & GRAIN63Robert MerleyRonald KruegerAlden ReedRex LoweVanis RichieCharles HayterJames Southard-Leigh Roy HahnPatrick FitzgeraldWE WILL, upon request,bargain collectively withLocal 298,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,and, if an understanding is reached, embody thesame in-a written agreement.The appropri ate bar-gaining unit is:All over-the-road truckdrivers employed atthe Employer's premises in La Porte, Indiana,excluding all other employees,technical em-ployees, professional employees,guards, andsupervisors,as defined in the Act.All our employees are free to become, remain, orrefrain from becoming or remaining, members of theabove-named Union or any other labor organization.KURT A. PERSCHKE,A SOLE PROPRIETORSHIPd/b/aPERSCHKE HAY & GRAINDECISIONSTATEMENT OF THE CASEIVAR H. PETERSON, Administrative Law Judge: This casewas tried before me in LaPorte, Indiana, on 3 days begin-ning February 10 and concluding on February 12, uponthe complaint issued by the Regional Director for Region25 on December 18, 1974, based upon a charge filed byLocal 298, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, hereincalled the Union, on October 31. Briefly stated, the com-plaint alleged that the Respondent, a proprietorship doingbusinessunder the trade name and style of Perschke Hay& Grain, with its principal office and place of business inLaPorte, Indiana, is engaged as a broker at that location inthe sale and distribution of hayand gram and related prod-ucts.Admittedly, the Respondent comes within, the jurisdictional standards of the Board and, I find that it is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act. I further find that the Union isa labor organization within the meaning of Section 2(5) ofthe Act, and that Kurt Perschke, the owner of the Respon-dent, and Emil Perschke, whose statusismorefully dis-cussed below, is an agent of the Respondent and that bothare supervisors of the Respondent within the meaning ofSection 2(11) of the Act.The complaint alleged that the Respondent, by EmilPerschke, on or about October 21, at its farm in LaPorte,Indiana, warned its employees that it would close the facil-ity and not operate the trucks if,the employees did notrefrain from becoming or remaining members of the Unionor rendering any assistance or support to it. In addition,the complaint charged that Emil Perschke, on or aboutOctober 21, at the Respondent's farm threatened leaders ofthe Union with unspecified reprisals.Also, the complaintalleged that Kurt Perschke, on -or about October 29, toldemployees that they would not be permitted to drive theRespondent's trucks because they had signed cards for theUnion and, on or about October 28, told employees thatthey'had been laid off because they had joinedand assistedthe Union and had sought to bargain collectively throughrepresentatives of their own choosing;finally,the com-plaint alleged that on or about October 25, the Respondentlaid off-and discharged 1 I named employees and, at alltimes thereafter,failed and refused to recall or reinstatethem. Such conduct,according to the complaint,was occa-sioned because the majority of the employees had formedand/or assistedthe Unionand sought to bargain collec-tivelywith the Respondent andhad engaged-in other pro-tected activity within themeaning ofthe Act. The com-plaint further alleged that all over-the-road truckdriversemployed by the Respondent at its LaPorte facility, ex-cluding technical employees,professional-employees,guards and all supervisors as defined in the Act, constitut-ed a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Act and,at all materials times, a majority of said employees haddesignated the Union as their exclusive collective-bargain-ing representative within the meaning of the Act. Accord-ing to the complaint,the Respondent's activities thereindetailed were violative of Section 8(a)(1) and (3) of the Act.Upon the entire record in the case, and from my obser-vation of the witnesses as they testified and careful consid-eration of the briefs filed with me on April 14, by counselfor the General Counsel and the Respondent, I make thefollowing findings of fact.1.THE ALLEGED UNFAIR LABOR PRACTICESA. EmployeeOrganizationalActivityMarvin Mack,a business representative of the Union, onOctober 16 spoke withJamesTaylor, a ,business represen-tative of the International Association of Machinists, andas a result met with some eight employees of the Respon-dent on October 20 at the IAM union hall in LaPorte. Onthat occasion,the employees signed union cards. On Octo-ber 25, the Union filed a representation petition with theBoard seeking to be designated as the exclusive representa-tive of the Respondent's over-the-road truckdrivers, Mackhaving shortly theretofore written the Respondent inform-ing it that the Union had been designated by "an over-whelmingmajority"of the Respondent's employees andoffering to submit the authorization cards to an impartialperson for examination.The Unionrequested that the Re-spondent recognize it as the exclusive representative of theover-the-road truckdrivers and that negotiations for a col-lective bargaining agreement commence"at the earliestpossible date." The Unionreceived no response to its let-ter.On Saturday, October 26, the Respondent advertised inthe LaPorte Herald Argus offering trucks for sale, and, intheMonday issue of the same paper,placed a similar ad-vertisement.--On October 25, Mack received a telephone call from one 64DECISIONSOF NATIONALLABOR RELATIONS BOARDof the employees, Patrick Fitzgerald, advising that he hadhearda rumorthat the Respondentwas goingto an owner-operatorbasis.On the evening of Saturday, October 26,Robert Merley, one of the truckdrivers, telephoned Mackand informed him that several of the employees had beenlaid off.Mack then arranged to meet with the employeeson Monday, October 28. On that occasion, the drivers in-formed Mack that when they reported to work they weretold there was no work. Mack told the employees to reportfor work on Tuesday morning and, if they received thesame response, to file for-unemploymentcompensation.Kenneth Naragon, who had worked for the Respondentas a truckdriversinceApril, testified that on the evening ofOctober 25 he met another driver of the Respondent,Charles Hayter, at the Respondent's place ofbusiness andthat in their conversation Hayter told him that the Respon-dent "was goingto owner-operator and that I was to re-move my gear from the truck." The following Mondaymorning,at approximately 8 o'clock, Naragon went to thedowntown office of the Respondent where several otherover-the-road drivers of the Respondent were present. Theemployees were inquiring of Perschke with regard to theirpay and employment and asked when their checks wouldbe ready. Perschke advised them that that day was a holi-day and that their checks would be ready on the followingday, October 29. At that time, Perschke told Naragon that"he was goingto owner-operator and we could buy one ofhis trucks if we wanted to go on working." Naragon testi-fied that prior to that time he had not heard either Persch-ke or any other responsible official state that the Respon-dentwas goingto an owner-operator operation. AboutOctober 30, Naragon saw Charles Hayter driving a vehiclewhich,on its side,had letteringstatingthat it was one oftheRespondent's vehicles. At approximately the sametime,Naragon saw another over-the-road driver, LeighRoy Hahn, and he related that Hahn "was also in a truckof the samenature asthe one Hayter was driving,"a graintruck of the Respondent which had the Respondent's let-tering onthe door. Naragon testified that the truck Hahnwas driving was the one he customarily had driven. AfterPerschke told Naragon on the 28th that he had gone to anowner-operator operation,Naragon did not thereafterdrive for the Respondent. Naragon never received anyword from the Respondent that he should return to workas a driver.On cross-examination, Naragon testified that he wasfirst approached with respect to the Union by Southardwho told him about the meeting that had occurred on the20th and that Southard told him that the employees hadgottentogether and had signed cards applying for member-ship in the Union and that Naragon could sign a card andthat he (Southard) would turn it in, or Naragon could re-turn it to Mack or Taylor or anyone connected with theUnion. The meeting was held on Sunday, October 20, sincethat was most convenient for the drivers. With respect toKurt Perschke's advice on the 25th to the effect that theRespondent was going to an owner-operator type of opera-tion,Naragon's first reaction, so he testified, was to findout what the situation was inasmuch as he had been unableto contact Perschke at the office. He related that he hadnever heard any rumor to the effect that the Respondentwas going to an owner-operated operation. In his discus-sion with Perschke on October 28, Naragon asked Persch-ke whether there was any work and why the employees hadbeen laid off. To this, Perschke replied that there was workavailable but that Naragon would have to purchase atruck, but Naragon testified that he was not interested inpurchasing a truck. Naragon later saw Taylor driving atruck owned by one Jim Craft. The same was true withregard to Hahn. Naragon related that following his layoffhe had been working part-time driving the truck for oneDon Blad, a farmer in the nearby area. According to Nara-gon, the truck he had been driving was sold by Perschke,and Craft told him that he was leasing the trucks to KurtPerschke.Vanis Richie testified that he worked for the Respondentfrom August 1973 through October 29 of the followingyear as an over-the-road driver. He related that on thenight of October 29, he called Kurt Perschke from the EmilPerschke farm to report that he was back from a trip. Onthat occasion, Perschke told Richie that he was out of busi-ness and that Richie should take his belongings out of thetruck the following day. Richie did as he was instructedand never thereafter drove for the Respondent, nor was hecalled by anyone representing the Respondent to go outagain.Richie related that he became aware of the October 20meeting approximately a week earlier, having been toldabout the meeting by one of the drivers. According to Ri-chie, there had been discussions among the drivers con-cerning organization for approximately a month before themeeting. However, he had heard no rumor to the effectthat Perschke was going to switch over to an owner-opera-tor operation.Alden Reed had worked for the Respondent from July1974 as an over-the-road driver. He related that on Satur-day, October 26, he returned after having made a deliveryon the east coast, parked his truck at the Emil Perschkefarm, and called in but reached no one as it was late atnight.He testified that on Monday, October 21, the dayafter he signed his union card, he was in the presence ofdriverHahn and Emil Perschke at the latter's farm. Ac-cording to Reed, Hahn told Perschke that the employeeshad gone to a union meeting and that after Hahn leftPerschke stated, "when Kurt hears about it . . . he willshut it down, that he will not operate under a union." Hefurther related that Emil Perschke stated that he under-stood the employees had "voted a union in." When Hahnleft,Perschke, referring to Fitzgerald, stated he was theindividual that had started the trouble and that he had"tried to get Kurt to fire him before." The following Mon-day morning, as Reed went to get his truck ready, Kurtsaid he was going nowhere and that he was laid off. Reedasked why and Perschke replied, "Well, we've got a littleunion trouble." Thereafter Reed was told that any futuredriving he did would necessitate his purchasing a truck.When Reed was first employed he asked Perschke if hecould hire on as an owner-operator but was told thatPerschke was not hiring any owner-operators because hehad had one in the past and that it did not work out. Reedfurther testified that he talked with Kurt Perschke on Octo-ber 29, and discussed the matter of buying or leasing a PERSCHKE HAY & GRAIN65truck. On that occasion he asked Perschke why Hahn andHayter were driving and the rest were not. Perschke, so hetestified, replied "because they hadn't signed the unioncards." Perschke also told him that perhaps somethingcould be worked out but that he wished to wait a few daysbecause he "wanted to make the bastards sweat." Reedfurther testified that on October 29, he overheard Perschketell someone on the telephone that he could not haul forthat individual because "he had union trouble, that hecouldn't haul."James Southard, who was hired as an over-the-roadtruckdriver on September 18, testified that as he was fillingout his application he asked Kurt Perschke if his operationwas a union shop or a nonunion shop, and that Perschkereplied "I am nonunion. If I ever hear of any union beinginvolved in this place I will sell everything." Prior to Octo-ber 28, Southard and Perschke had a conversation con-cerning Perschke going owner-operator and Southardasked Perschke if he wished to sell any particular truck andwhether, if he bought the truck, he could lease it first.Perschke replied that he could not, because from his pastexperience owner-operators were not dependable. South-ard signed a union card on October 20, and gave one toNaragon. Southard called Perschke the morning of Octo-ber 28 about his work schedule for Monday, and requestedthat he be allowed to take Monday off because he had anappointment to see some people about a new house.Perschke told hun that he could have the day off but that itwould be no use for him to come in later as he was beinglaid off.When Southard came in Tuesday morning to gethis check Perschke, in the presence of some other employ-ees, showed him a letter from an attorney, dated October24, in which, according to Southard, the attorney statedthat pursuant to an earlier conversation and due to theeconomic situation, the high cost of labor and repairs, itwould be wise for Perschke to become an owner-operator.That same morning the men discussed matters concerningunionization and Perschke stated that he would go into theother room in order that they might feel free to talk.Robert Merley, who went to work for the Respondent inNovember 1973, testified that he knew of no owner-opera-torsworking for the Respondent until October 25, 1974.He further related that he knew Craft leased trucks toPerschke and that these vehicles were primarily driven byNaragon and one Rex Lowe. He attended the October 20meeting. On October 25, he returned from a trip and, to-gether with some other drivers, was waiting at the Perschkefarm. He testified that driver Krueger stated that he hadbeen told that the drivers were laid off as the Respondentwas going to an owner-operator basis. The following Mon-day Perschke told the drivers that they were laid off. Mer-ley further testified that during his tenure of employmenthe had heard no rumors concerning a union or thepossibil-ity of Perschke switching to an owner-operator operation.Perschke never spoke to him about a union or told himthat if he or any other employees became members of theUnion he would shut down or sell out.Merley further testified that late in the summer of 1974while out at the Perschke farmEmil Perschke, referring toFitzgerald, stated that Fitzgerald was a troublemaker andthat he wanted a union and had talked about a union pre-viously. According to Merley, Perschke referred to Fitzger-ald as a "son of a bitch" and said that he did not want himaround. Further, he testified that Perschke said that theRespondent did not want a union but that Fitzgerald hadsaid that he would like to have a union.Ronald Krueger worked for the Respondent from thelatter part of 1973. On October 24, a Thursday, he tele-phoned the plant from Mechanicsburg, Pennsylvania, toascertain whether he would be bringing back another loador picking one up. Perschke told him to bring his rig in andfurther that there would be no work on Saturday as he wasgoing to conduct his business on an owner-operator basis.Ronald Gerald, who began working for the Respondentas an over-the-road truckdriver in July 1974, stated that inOctober he called Kurt Perschke from the Perschke farm inthe evening after he had come back from a run. Perschketold him to park the truck, that the Respondent was "clos-ing the doors", and that the only way in which anyonewould work for him was to go owner-operator. Gerald wasat the office along with other drivers on October 28, atwhich time Perschke told him that he was going owner-operator and the drivers were laid off.Rex Lowe, another over-the-road truckdriver, testifiedthat when he returned from a trip on October 29, he calledin from the farm and spoke to Kurt Perschke, who told himthat some changes had been made since he had left andthat the Respondent was going owner-operator. Accordingto Lowe, the following day two trucks were leased toPerschke and were driven by Naragon and Lowe. Aboutthe first or second of November, he saw Hayter driving aPerschke truck.B. The Respondent's Change in OperationsKurt Perschke has been the sole owner of the Respon-dent for approximately 14 years. Lindbergh, a broker ortrader who worked for the Respondent and was on its pay-roll during all times material, operated from both the farmand the LaPorte location. Among his duties is that of dis-patching the drivers. Perschke's cousin, Philip, works onthe farm performing farm work and is on the Respondent'spayroll. Craft, who owned two road tractors during 1974,also worked at the LaPorte location. During 1974, particu-larly the latter part of the year, Naragon and Lowe princi-pally drove these trucks, although on occasion other driv-ersdid so. Fitzgerald also drove tractors for theRespondent that were owned by Craft but operated by theRespondent on a lease basis. Prior to October 25 Hayterand Hahn also worked for the Respondent as over-the-road drivers. The drivers were paid on a percentage basis,varying from 24 percent to 29 percent, depending upon thelength of time they had driven for the Respondent. Howev-er,when they hauled oil they were paid a flat rate per trip.Following the layoff, Hahn drove for Craft for appoxi-mately a week and then the arrangement' was changed,whereby Perschke paid Craft 70 percent of the revenue andCraft in turn paid Hahn. The same arrangement was madewith respect to Hayter. Perschke testified that he did notdiscuss with Hayter and Hahn the matter of driving forCraft, and denied that he told Naragon and Lowe that, onthe occasion they were released, if they wished to drive for 66DECISIONSOF NATIONALLABOR RELATIONS BOARDPerschke they would have to operate as owner-operators.Perschke also denied that he told the drivers who appearedin his office on Monday, October 28, that if they wished todrive further they would have to do so as owner-operators.He testified that in response to a question from Naragonabout whether there was any work, he stated that "there'salways work but we can't afford to do it," and that he didnot remember "trying to talk them into coming on as own-er-operators." He admitted, however, stating that from Oc-tober 25 on he told the drivers that he was going on anowner-operator basis. Perschke testified that before he ad-vertised tractors for sale he had owned 11 and, in addition,had leased a number from Craft, as well as one tractorfrom Louis Perschke, and one from Lauren Dye. As of theend of October Fay Dunlap and Craft were owner-opera-tors.After November 4, Dunlap, Hayter, and Hahn oper-ated trucks as owner-operators, as did Gene Eaton, WilVan Scoik, Jack Foster, Frank Moore, Louis Perschke,Leslie Hardwick, and Bob Patterson.There is evidence, adduced by counsel for the GeneralCounsel, casting some doubt upon the legitimacy of theRespondent's purchase or lease arrangements with thedrivers.Thus, drivers Hahn and Hayter, who had notsigned union cards to the knowledge of the Respondent,continued to drive under a "purchase agreement" withPerschke. The documents allegedly evidencing these saleagreements were unsigned and, in response to a questionby counsel for the General Counsel as to whether the"agreement" had been made up "because of the subpoena"Perschke answered in the affirmative. Furthermore, coun-sel pointed out that Perschke signed his sales agreementwith Hayter on November 1, whereas, in his affidavit to theBoard agent, dated November 26, he stated that neither he,nor Hayter, or Hahn executed anything in writing until atleastNovember 26. Furthermore, Perschke testified thatthe sales agreement with Hahn was also executed on No-vember 1, although in his affidavit of November 26, hestated that nothing in writing was signed between theseparties as of November 26. Perschke testified that Hayterprobably signed the tractor purchase agreement "about aweek ago,"=which-would be the week ending February 7.Counsel for the General Counsel also pointed out thatPerschke holds title to all of the tractors that he sold, otherthan the vehicle sold to Blad. On February 12, Blad pro-duced at the hearing the registration and title to the vehiclehe purchased which were in Perschke's name as of thatdate. Counsel for the General Counsel points out that theIndiana Driver's Manual, revised as of. February 1974, pro-vides that the title to a motor vehicle must be transferredwithin 10 days of the sale, and that a subsequent revisionof that manual contains the same provision.' Counsel forthe General Counsel, so he states in-his brief, "brings theserequirements" to my attention inasmuch as Perschke final-ly testified that he holds title to 10 of his 11 tractors and,according to Blad, the vehicle he purchased "is also in KurtPerschke's,-name-all contrary to current Indiana Statelaw." He concludes his argument in this respect by statingthat at present there are two drivers, both nonunion men,'Counsel attached-to his brief these documents,requesting that I takeofficial notice of them: I have done so."who are driving under Perschke State Gram permits, Statereciprocity agreements, Perschke license plates, and withPerschke's certificate of title and certificate of registra-tion." From all this, I infer that counsel for the GeneralCounsel in effect is suggesting that the "sale" of his vehi-cleswas in the nature of a camouflage and that, in fact,Perschke is still the employer of the individuals driving thetrucks.In his brief, counsel for the Respondent points out thatthe Respondent's business records reveal "that for most ofthe year 1974 Respondent's business was running a deficitbalance or a net operating loss with the greatest deficitreaching $117,900.16" and that for the first 10 months of1974 "by using owned equipment the business would havesustained ,a net operating loss of $39,152.15." On the otherhand, counsel asserts that Respondent's records show that,by using owner-operated equipment, "the business for thesameperiod. of time would have had a net profit of$32,888.68" and that "a transition from owned equipmentto owner-operated equipment would transfer $340,052.72from respondent's business onto the owner-operators orlessors of leased vehicles."With regard to the contention on the part of the Govern-ment that the Respondent had a duty to bargain with theUnion, counsel for the Respondent contends that the "eco-nomic evidence," demonstrates that the Respondent madeitsdecision to change its operation in February 1974 and"made the decision to implement the necessary action onOctober 21, 1974." He argues that the Respondent knewthat on October 29 there would be no over-the-road driversand "knew that he was not on notice at the time of hisearlier decisions that any employees were represented."Thus, he contends, it would be "harsh and unfair to chargethe respondent with refusal to bargain when, acting ingood faith and with common sense, the respondent couldreasonably conclude that there was nothing to bargainabout and no appropriate bargaining unit with which tobargain," and that a meeting on October 29 "would havebeen an exercise in futility" inasmuch as the Act "does notrequire an employer merely to sit down and talk unlessthere are wages, hours, or other terms and conditions ofemployment about which to bargain." Thus, counsel con-cludes that in his view the Respondent was acting in goodfaith and that "under the unique circumstances of thiscase,he was not required to respond to the demand letter."Counsel for the Respondent argues that the instant mat-ter is unlike that involved inFibreboard v. N.L.R.B.,379U.S. 203 (1964), and is muchmore similartoN.L.R.B. v.Adams Dairy, Inc.,350 F.2d 108 (C.A. 8, 1965). Counselrefers to the Court's language inFibreboard(at 240) to theeffect that in that proceeding, the company's "decision tocontract out the maintenance work did not alter thecompany's basic operation" inasmuch as the "maintenancework still had to be performed in the plant no capital in-vestment was contemplated." What there occurred, he ar-gues,, was that in the language of the Court, the company"merely replaced existing employees with those of an inde-pendent contractor to do the same work under similar con-ditions of employment." On.the other hand, counsel arguesthat theAdams Dairycase "involved an employer who withmore than two years left on, a current labor contract PERSCHKE HAY & GRAIN -67changed from route driver-salesmen to independent con-tractors." And counsel points out that the court of appeals,following remand by the Supreme Court, found-for therespondent Therein, pointing out that in that case there was"a change in basic operating procedure in that the dairyliquidated that part of its business handling distribution ofmilk products. Unlike the situation inFibreboard,there wasa change in the capital structure ofAdams Dairywhichresulted in a partial liquidation and a recoup of capitalinvestment. To require Adams-to bargain about its decisionto close out the distribution end of its business would sig-nificantly abridge its freedom to manage its own affairs."Thus, counsel urges that, in the instant case, "it is obviousthat the change of operation changed the basic capitalstructure, constituted a partial liquidation of fixed assets(namely, eleven trucks each costing over $20,000.00) andresulted in a recoup of capital investment." In sum, counselurges that it is "difficult without splitting hairs, to findmuch of a distinction between the Perschke case and theAdams Dairycase and respondent believes that the Boardshould find that he had no obligation (even if the employ-ees were represented) to bargain with regard to this majorentrepreneurial decision and that to require him to do so,would be to significantly abridge his freedom to managehis own affairs."C. Discussion and ConclusionsIn resolving the issues in this case, it is necessary toweigh the Respondent's economic situation and the conse-quent rearrangements it made in shifting from operating itsown equipment to an owner-operator or lessee set up,which reduced its capital requirements and stabilized itscosts, against the steps taken by its drivers in joining theUnion. The timmg of these two events may, on the onehand, be purely coincidental, as in substance urged bycounsel for the Respondent in his able brief, or, on theother hand, as contended by counsel for the Government,have a cause-and-effect relationship. Insofar as possible, Ihave endeavored to formulate my conclusions upon thebasis of the objective facts and the reasonable inferences tobe drawn therefrom. Certainly I have no device at my dis-posal to enable me to determine, where conflicts in testi-mony exist, which version should be accorded the greatercredence. In sum, the resolution necessitated an exercise injudgment, a fallible endeavor at best. From my observationof the witnesses, I am confident that each endeavored, tothe best of his ability, to relate accurately what he heardand saw.With respect to the status of Emil Perschke, several fac-tors persuade me that he is an agent of the Respondent. Inthe fall of 1974, before the drivers were terminated, Fitz-gerald complained to Emil about another employee, PhilPerschke, a cousin of Kurt, asserting that Phil was engag-ing in improper conduct with Fitzgerald's wife, and thatKurt had failed to keep a promise made to Fitzgerald thathe would terminate Phil for this conduct. Emil Perschketold Fitzgerald that he did not think the allegation con-cerning Phil was true, but if it were he would make "dam-ned sure" that Phil was discharged. When Fitzgerald ex-pressed doubt, that Emil could accomplish this result; Emilreplied, "I can fire him any time." Emil Perschke, on Octo-ber 24, called Fitzgerald a troublemaker. The day follow-ing the October 20 union meeting, Hahn told Perschke thatthe drivers had attended a union meeting and-another driv-er,Reed, asked Perschke what was going on. Emil repliedthat the drivers had joined the Union and added that whenKurt "hears about it ..-.he will shutdown" as he "will notoperate under a union." Driver Reed related that Emil stat-ed, referring to Fitzgerald having "begun trouble again,"that previously he had attempted to have Kurt dischargeFitzgerald. Considering all the evidence and the family re-lationship, I am persuaded and find that Emil Perschkedid in -fact exercise supervisory authority over theRespondent's drivers and acted as an agent of the Respon-dent.Upon the entire record, I find that the Respondent, bythe conduct described above, engaged in unfair labor prac-tices violative of Section 8(a)(1) and (3) of the Act. Suchconduct, occurring in connection with the operations of theRespondent as described above, has a close, intimate, andsubstantial relation to trade, traffic and commerce amongthe several States and tends to lead to labor disputes bur-dening and obstructing commerce and the free flow ofcommerce.II.THE REMEDYIthaving been found that the Respondent engaged inunfair labor practices in violation of Section 8(a)(1) and (3)of the Act, it will be recommended that the Respondentcease and desist therefrom and take certain affirmative ac-tion designed to effectuate the policies of the Act. It will berecommended that the Respondent offer each of its 11 ter-minated drivers immediate and full reinstatement to hisformer position and, if not available, to an equivalent posi-tion, without prejudice to his seniority and other rights andprivileges, and make him whole for any loss of earnings hemay have suffered by reason of the discrimination againsthim, by payment to him of a sum of money equal to thatwhich he would have earned from the date of his dischargeto the date of the offer of reinstatement, consistent withBoard policy set forth in F.W.Woolworth Company,90NLRB 289 (1950), with interest on backpay to be comput-ed in the manner set forth inIsis Plumbing & Heating Co.,138 NLRB 716 (1962).In addition, it will be recommended that the Respon-dent, upon request, bargain with the Union as the exclusiverepresentative of its drivers.Upon the basis of the foregoing findings of fact and con-clusions of law, and upon the entire record in these pro-ceedings and pursuant to Section 10(c) of the Act, I herebyissue the following recommended: 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER'Respondent, Kurt A. Perschke, d/b/a Perschke Hay &Grain, LaPorte, Indiana, its officers, agents, successors,and assigns,shall:1.Cease and desist from unlawfully discharging orotherwise discriminating against any employee or in anyother manner interfering with, restraining, or coercing em-ployees in the exercise of their rights under Section 7 of theAct.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Offer to each of its terminated drivers immediate re-instatement to his former job or, if that job no longer ex-ists, to a substantially equivalent position, without preju-dice to his seniority and other rights and privileges.(b)Make the said employees whole for any loss of earn-ings they may have suffered by reason of Respondent'sunlawful discrimination against them in the manner setforth in the section of this decision entitled "the Remedy."2 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herem shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes(c)Upon request, bargain collectively with the Union asthe exclusive representative of its over-the-road drivers, ex-cluding technical employees, professional employees,guards and all supervisors as defined in the Act and, if anunderstanding is reached, embody the same in a writtenagreement.(d)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, reports and all other records necessary to ana-lyze the amounts of backpay due under the terms of thisrecommended Order.(e)Post at its premises in LaPorte, Indiana, copies of theattached notice marked "Appendix." 3 Copies of said no-tice, to be furnished by the Regional Director for Region25, after being duly signed by a representative of the Re-spondent, shall be posted by the Respondent immediatelyupomreceipt thereof, and be maintained for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(f)Notify the Regional Director for Region 25, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.3 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals,the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."